Monaker Group, Inc. 8-K [mkgi-8k_012717.htm]



Exhibit 10.3

1 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAW. THIS WARRANT OR SUCH SHARES MAY NOT BE SOLD, DISTRIBUTED,
PLEDGED, OFFERED FOR SALE, ASSIGNED, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNLESS: (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAW COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES; (B) THE COMPANY (DEFINED BELOW) RECEIVES AN OPINION OF LEGAL COUNSEL
FOR THE HOLDER OF THIS WARRANT STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION AND SUCH OPINION IS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE COMPANY; OR (C) PURSUANT TO RULE 144 UNDER SUCH ACT.

WARRANT

TO PURCHASE COMMON STOCK OF

MONAKER GROUP, INC.

THIS IS TO CERTIFY that, as of the 8th of September 2016 for value received and
subject to the provisions hereinafter set forth, [________________], or its
assigns (the “Holder”), is entitled to purchase from MONAKER GROUP, INC., a
Nevada corporation (the “Company”), at a price of $2.50 per share, subject to
adjustment as herein provided (as may be adjusted, the “Warrant Price”),
[__________] shares of Common Stock of the Company (“Common Stock”), less the
number of shares purchased by the Holder upon the exercise of this Warrant from
time to time as noted on Schedule A hereto (the number of shares available for
purchase hereunder at any time, subject to adjustment as hereinafter provided,
is referred to as the “Warrant Number”).

1.       

Exercise of Warrant.

1.1.       

Terms of Exercise. Subject to the conditions hereinafter set forth, this Warrant
may be exercised in whole at any time, or in part from time to time, by the
Holder hereof, by the surrender of this Warrant, together with written
instructions as to the number of shares to be purchased, at the principal office
of the Company Weston, Florida or at such other office as the Company may
designate by written notice to the Holder hereof within the above-mentioned
period and upon payment to the Company of the aggregate Warrant Price (or the
proportionate part thereof if exercised in part) for the shares so purchased in
current funds. This Warrant and all rights hereunder shall expire and shall be
null and void to the extent not exercised before this Warrant expires 7th of
September 2017 (the “Expiration Date”).

1.2.       

Payment of Exercise Price; Payment for the Warrants may be made in cash, by
certified or official bank check.

 

2 

 

1.3.       

Partial Exercise. Each time this Warrant shall be exercised in respect of fewer
than all of the shares of Common Stock at the time purchasable hereunder (and
there shall be no limitation on the number of times the Holder may partially
exercise this Warrant), and upon surrender of this Warrant by the Holder to the
Company upon exercise, then, at the election of the Company, either (i) the
Holder hereof shall be entitled to receive a replacement Warrant covering the
number of shares in respect of which this Warrant shall not have been exercised
and setting forth the aggregate Warrant Price applicable to such shares, which
replacement Warrant shall be identical in all respects to this Warrant except
for the date of issuance and the number of shares issuable upon the exercise
thereof, or (ii) the Company shall make a notation on Schedule A hereto
reflecting the number of shares of Common Stock purchased upon any exercise
hereof.

1.4       

Issuance of Certificate. The shares of Common Stock so purchased shall be deemed
to be issued to the Holder, as the record owner of such shares, as of the close
of business on the date on which this Warrant shall have been surrendered, the
completed exercise agreement shall have been delivered, and payment shall have
been made for such shares as set in Section 1.2 above. Certificates for the
shares of Common Stock so purchased, representing the aggregate number of shares
specified in the exercise agreement, shall be delivered to the Holder within a
reasonable time, not exceeding ten (10) business days, after this Warrant shall
have been so exercised. The certificates so delivered shall be in such
denominations as may be reasonably requested by the Holder and shall be
registered in the name of the Holder. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the Holder a
new warrant representing the number of shares of Common Stock with respect to
which this Warrant shall not then have been exercised.

1.5       

Exercise Period. This Warrant may be exercised any time before 5:00 p.m.,
Eastern Standard time, on the Expiration Date.

2.       

Reservation of Common Stock. The Company covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized, and in reserve, a sufficient number
of shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant.

3.       

Protection Against Dilution. The Warrant Number is subject to adjustment from
time to time upon the occurrence of the events enumerated in, or as otherwise
provided in, this Section 3.

3.1       

Adjustment for Change in Capital Stock. If the Company:

(1)       

pays a dividend or makes a distribution on its Common Stock in shares of its
Common Stock;

(2)       

subdivides or reclassifies its outstanding shares of Common Stock into a greater
number of shares;

(3)       

combines or reclassifies its outstanding shares of Common Stock into a smaller
number of shares;

(4)       

makes a distribution on its Common Stock in shares of capital stock other than
Common Stock; or

 

3 

 

(5)       

issues by reclassification of its Common Stock any shares of its capital stock;

then the Warrant Number in effect immediately prior to such action shall be
proportionately adjusted so that the Holder may receive the aggregate number and
kind of shares of capital stock of the Company or other capital stock which such
Holder would have owned immediately following such action if such Warrant had
been exercised immediately prior to such action. If, as a result of any
adjustment pursuant to this Section 3.1, the Holder shall become entitled to
receive shares of two or more classes or series of securities of the Company or
otherwise, the Board of Directors of the Company shall equitably determine the
allocation of the adjusted Warrant Price between or among such classes or
series.

The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.

Such adjustment shall be made successively whenever any event listed above shall
occur.

3.2       

Notice of Adjustment. Whenever the Warrant Number is adjusted, the Company shall
provide notice thereof to the Holder.

3.3       

Additional Adjustments. In the event of any and all adjustments to the Warrant
Number in accordance with this Section 3, the per share Warrant Price shall be
adjusted so that it is equal to the quotient of (a) the aggregate Warrant Price
and (b) the Warrant Number as adjusted.

4.       

Mergers, Consolidations, Sales; Non-Impairment of Rights. The Company will not,
by amendment of its Articles of Incorporation or through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution,
issuance or sale of securities or any other voluntary action, avoid or seek to
avoid the performance of any of the terms of this Warrant, but will at all times
in good faith take all necessary action to carry out the intent of all such
terms. Without limiting the generality of the foregoing, the Company (a) will
not cause the par value of any securities receivable on exercise of this Warrant
to be in excess of the amount payable therefor on such exercise, and (b) will
take all action as may be necessary or appropriate so that the Company may
validly and legally issue fully paid and nonassessable shares (or other
securities or property deliverable hereunder) upon the exercise of this Warrant.

 

4 

 

This Warrant shall bind the successors and assigns of the Company. In the case
of any consolidation or merger of the Company with another entity, or the sale
of all or substantially all of its assets to another entity, or any
reorganization or reclassification of the Common Stock or other equity
securities of the Company (except a split up or combination, provision for which
is made in Section 3), then, as a condition of such consolidation, merger, sale,
reorganization or reclassification, lawful and adequate provision shall be made
whereby the Holder of this Warrant shall thereafter have the right to receive
upon the basis and upon the terms and conditions specified herein and in lieu of
the shares of Common Stock immediately theretofore purchasable hereunder, such
shares of stock, securities or assets as may (by virtue of such consolidation,
merger, sale, reorganization or reclassification) be issued or payable with
respect to or in exchange for a number of outstanding shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore so
purchasable hereunder had such consolidation, merger, sale, reorganization or
reclassification not taken place, and in any such case appropriate provision
shall be made with respect to the rights and interests of the Holder of this
Warrant to the end that the provisions hereof (including, without limitation,
provisions for adjustment of the Warrant Number and the per share Warrant Price)
shall thereafter be applicable as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon exercise of this
Warrant. The Company shall not effect any such consolidation, merger or sale,
unless prior to or simultaneously with the consummation thereof, the successor
entity (if other than the Company) resulting from such consolidation or merger
or the entity purchasing such assets shall assume by written instrument the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
receive.

Notwithstanding the foregoing, if any event occurs as to which the other
provisions of this Warrant are not strictly applicable or if strictly applicable
would not fairly protect the purchase rights of this Warrant in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, in order to protect such
purchase rights, and shall provide notice thereof to the Holder of this Warrant.

5.       

Dissolution or Liquidation. In the event of any proposed distribution of the
assets of the Company in dissolution or liquidation (except under circumstances
when the foregoing Section 4 shall be applicable) the Company shall mail notice
thereof to the Holder of this Warrant and shall make no distribution to
shareholders until the expiration of 30 days from the date of mailing of the
aforesaid notice and, in any such case, the Holder of this Warrant may exercise
this Warrant within 30 days from the date of mailing such notice, and all rights
herein granted not so exercised within such 30 day period shall thereafter
become null and void.

6.       

Fractional Shares. The Company shall not issue any fractional shares nor scrip
representing fractional shares upon exercise of any portion of this Warrant.

7.       

Fully Paid Stock; Taxes. The Company covenants and agrees that the shares of
stock represented by each and every certificate for its Common Stock to be
delivered on any exercise of this Warrant shall, at the time of such delivery,
be duly authorized, validly issued and outstanding and be fully paid and
nonassessable. The Company further covenants and agrees that it will pay when
due and payable any and all federal and state taxes, other than taxes on income,
which may be payable in respect of this Warrant or any Common Stock or
certificates therefor upon the exercise of the rights herein provided for
pursuant to the provisions hereof. The Company shall not, however, be required
to pay any tax which may be payable in respect of any transfer involved in the
transfer and delivery of stock certificates in the name other than that of the
Holder of the Warrant converted, and any such tax shall be paid by such Holder
at the time of presentation.

 

5 

 

8.       

Closing of Transfer Books. The Holder of this Warrant shall continue to have the
right to exercise this Warrant even during a period when the stock transfer
books of the Company for its Common Stock are closed. The Company shall not be
required, however, to deliver certificates of its Common Stock upon such
exercise while such books are duly closed for any purpose, but the Company may
postpone the delivery of the certificates for such Common Stock until the
opening of such books, and they shall, in such case, be delivered forthwith upon
the opening thereof, or as soon as practicable thereafter.

9.       

Assignments. The Holder shall be permitted to assign, sell or otherwise transfer
this Warrant, subject to the Company’s receipt of an opinion of counsel to the
Holder, which counsel and which opinion shall be reasonably acceptable to the
Company, to the effect that such assignment, sale or other transfer is permitted
under applicable state and federal securities laws.

10.       

Lost, Stolen Warrants, etc. In case any Warrant shall be mutilated stolen or
destroyed, the Company may issue a new Warrant of like date, tenor and
denomination and deliver the same in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or in lieu of any Warrant
lost, stolen or destroyed, upon receipt of evidence satisfactory to the Company
of the loss, theft or destruction of such Warrant, and upon receipt of indemnity
satisfactory to the Company.

11.       

Warrant Holder Not Shareholder. This Warrant does not confer upon the Holder
hereof any right to vote or to consent or to receive notice as a shareholder of
the Company, as such, in respect of any matters whatsoever, or any other rights
or liabilities as a shareholder, prior to the exercise hereof as hereinbefore
provided.

12.       

Payment of Expenses. The Company shall reimburse the Holder of this Warrant for
all costs and expenses incurred by such Holder (including without limitation the
legal fees of the Holder) in connection with: (i) the negotiation, preparation,
execution and delivery of this Warrant and the other agreements to be executed
in connection herewith; (ii) the issuance of certificates for shares of Common
Stock upon the exercise of this Warrant; and (iii) the enforcement by the Holder
of this Warrant. The Company shall pay any issuance tax in connection with the
issuance of certificates for the shares of Common Stock upon the exercise of the
Warrant; provided, however, that the Holder shall be responsible for any income
or other taxes in connection with such issuance.

13.       

Severability. Should any part of this Warrant for any reason be declared
invalid, such decision shall not affect the validity of any remaining portion,
which remaining portion shall remain in force and effect as if this Warrant had
been executed with the invalid portion thereof eliminated, and it is hereby
declared the intention of the parties hereto that they would have executed and
accepted the remaining portion of this Warrant without including therein any
such part, parts or portion which may, for any reason, be hereafter declared
invalid.

14.       

Notice. All notices and other communications required or permitted to be given
under any Agreement shall be personally delivered or shall be sent by certified
mail, return receipt requested, postage prepaid, overnight delivery or confirmed
facsimile transmission to the Company at its principal address in Fort
Lauderdale, Florida and to the Holder of this Warrant at that Holder’s address
in the records of the Company or, as to either party or any subsequent Holder of
this Warrant, to such other address and/or facsimile number as such party
designates by written notice to the other party or parties.          [Signature
Page Follows]

 

6 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers as of the day and year first set forth
above.

    Monaker Group, Inc.           By:         William Kerby       Chief
Executive Officer

 

 

7 

 

Schedule A

Shares of Common Stock Purchased Upon Exercise

 

Date of
Exercise Number of
Shares Signature of an
authorized officer of
Monaker Group, Inc. Signature of the Holder of
the Warrant                                                                    
                                                           

 

 

8 

 

ASSIGNMENT

FOR VALUE RECEIVED _________________________hereby sells, assigns and transfers
unto _______________________ the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint __________________________,
attorney, to transfer the said Warrant on the books of the within named Company.

              By:           Its:  

 

Dated: _____________________________

 

 

9 

 

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED ______________________________ hereby sells, assigns and
transfers unto _______________________________ that portion of the within
Warrant and the rights evidenced thereby which will an the date hereof entitle
the holder to purchase __________ shares of Common Stock of Monaker Group Inc.,
and does hereby irrevocably constitute and appoint __________________________,
attorney, to transfer that part of the said Warrant on the books of the within
named Company.

              By           Its  

 

Dated: _____________________________

 

 

10 

 

SUBSCRIPTION

(To be completed and signed only upon an exercise of the Warrant in whole or in
part)

TO: Monaker Group, Inc..:
Attn: Gesarela Miller
954.888.9082 fax or gmiller@monakergroup.com

The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by the Warrant for, and to purchase
thereunder, ______shares of Common Stock (or other securities or property), and
herewith makes payment of $_______ therefor in cash, by certified or official
bank check or such other form of payment as may be permitted under the Warrant.
The undersigned hereby requests that the Certificate(s) for such securities be
issued in the name(s) and delivered to the address(es) as follows:

Name:       Address:       Social Security Number:       Deliver to:      
Address:  

If the foregoing Subscription evidences an exercise of the Warrant to purchase
fewer than all of the Shares (or other securities or property) to which the
undersigned is entitled under such Warrant, please issue a new Warrant, of like
date and tenor, for the remaining portion of the Warrant (or other securities or
property) in the name(s), and deliver the same to the address(ee’s), as follows:

Name:       Address:               (Social Security or Taxpayer ID of Holder)
(Name of Holder)

 

DATED: _____________________, 20___               (Signature of Holder or
Authorized Signatory)     Signature Guaranteed:

 

 

 

